Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

Primoris Services Corporation

 

AND

 

Peter J. Moerbeek

 

February 6, 2009

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of February 6,  2009, by
and among Primoris Services Corporation, a Delaware corporation (the
“Employer”), and Peter J. Moerbeek (the “Employee”).

 

WHEREAS, the Employer desires to employ the Employee, and the Employee desires
to accept such employment, on the terms and subject to the conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

1.                                       Definitions.


 

Generally, defined terms used in this Agreement are defined in the first
instance in which they appear herein.  In addition, the following terms and
phrases shall have the following meanings:

 

 “Board” shall mean the board of directors of Employer.

 

“Business Day” shall mean any day that is not a Saturday, Sunday, or a day on
which banking institutions in California are not required to be open.

 

“Cause” shall mean the Employee’s:

 


(I)            FAILURE TO DEVOTE SUBSTANTIALLY ALL HIS WORKING TIME TO THE
BUSINESS OF EMPLOYER AND ITS AFFILIATES AND SUBSIDIARIES, EXCEPT AS OTHERWISE
APPROVED PURSUANT TO PARAGRAPH 8;


 


(II)           WILLFUL DISREGARD OF HIS DUTIES, OR HIS INTENTIONAL FAILURE TO
ACT WHERE THE TAKING OF SUCH ACTION WOULD BE IN THE ORDINARY COURSE OF THE
EMPLOYEE’S DUTIES HEREUNDER;


 


(III)          GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF HIS
DUTIES HEREUNDER;


 


(IV)          COMMISSION OF ANY ACT OF FRAUD, THEFT OR FINANCIAL DISHONESTY, OR
ANY FELONY OR CRIMINAL ACT INVOLVING MORAL TURPITUDE; OR


 


(V)           UNLAWFUL USE (INCLUDING BEING UNDER THE INFLUENCE) OF ALCOHOL OR
DRUGS OR POSSESSION OF ILLEGAL DRUGS WHILE ON THE PREMISES OF THE EMPLOYER OR
ANY OF ITS AFFILIATES OR WHILE PERFORMING DUTIES AND RESPONSIBILITIES TO THE
EMPLOYER AND ITS AFFILIATES.


 

“Confidential Information” shall mean all proprietary and other information
relating to the business and operations of Employer, which has not been
specifically designated for release to the public by an authorized
representative of Employer, including, but not limited to the

 

--------------------------------------------------------------------------------


 

following: (i) information, observations, procedures and data concerning the
business or affairs of Employer; (ii) products or services; (iii) costs and
pricing structures; (iv) analyses; (v) drawings, photographs and reports;
(vi) computer software, including operating systems, applications and program
listings; (vii) flow charts, manuals and documentation; (viii) data bases;
(ix) accounting and business methods; (x) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice; (xi) customers, vendors, suppliers and customer, vendor and
supplier lists; (xii) other copyrightable works; (xiii) all production methods,
processes, technology and trade secrets and (xiv) all similar and related
information in whatever form.  Confidential Information will not include any
information that has been published in a form generally available to the public
prior to the date the Employee proposes to disclose or use such information. 
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

“Disability” shall mean the Employee’s inability, due to physical or mental
illness or disability, to perform the essential functions of his employment with
the Employer, even with reasonable accommodation that does not impose an undue
hardship on the Employer, for more than sixty (60) consecutive days, or for any
ninety (90) days within any one year period, unless a longer period is required
by federal or state law, in which case such longer period will be applicable. 
The Employer reserves the right, in good faith, to make the determination of
Disability under this Agreement based on information supplied by the Employee
and/or his medical personnel, as well as information from medical personnel
selected by the Employer or its insurers.

 

“Employer” shall mean Primoris Services Corporation and any of its subsidiaries.

 

 “Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Termination Date” shall mean the effective date of the termination of the
Employee’s employment hereunder, which (i) in the case of termination by
resignation, shall mean the date that is ninety (90) days following the date of
the Employee’s written notice to the Employer of his resignation; provided,
however, that the Employer may accelerate the Termination Date; (ii) in the case
of termination by reason of death shall mean the date of death; (iii) in the
case of termination by reason of Disability, shall mean the date specified in
the notice of such termination delivered to the Employee by the Employer;
(iv) in the case of a Termination for Cause or a Termination without Cause,
shall mean the date specified in the written notice of such termination
delivered to the Employee by the Employer; (iv) in the case of termination by
mutual agreement shall mean the date mutually agreed to by the parties hereto
and (v) in the case of nonrenewal, shall mean the expiration of the Employment
Period.

 

2

--------------------------------------------------------------------------------


 


2.                                       EMPLOYMENT.


 

a.             Initial Term.  The Employer shall employ the Employee, and the
Employee accepts employment with the Employer, upon the terms and conditions set
forth in this Agreement.  The initial term of this Agreement (the “Initial
Term”) shall be for a period of five (5) years commencing on the date hereof,
unless terminated earlier pursuant to Article 5 hereof; provided, however, that
Employee’s obligations in Article 11 and Article 12 hereof shall continue in
effect after such termination.

 

b.             Additional Terms.  This Agreement may be extended beyond the
Initial Term upon the mutual consent and agreement of Employee and Employer. 
The Initial Term and additional terms, if any, shall collectively be referred to
herein as the “Employment Period”.

 


3.                                       POSITION AND DUTIES.


 

During the Employment Period, the Employee shall serve as the Executive Vice
President, Chief Financial Officer, reporting to Employer’s Chief Executive
Officer, and shall have the usual and customary duties, responsibilities and
authority of such position.  In addition, during the Employment Period, if
elected or appointed thereto, shall serve as an officer and/or member of the
board of any subsidiary of Employer as reasonably requested by the Employer and
its subsidiaries, in each case, without additional compensation hereunder.  The
Employee hereby accepts such employment and positions and agrees to diligently
and conscientiously devote his full and exclusive business time, attention, and
best efforts in discharging and fulfilling his duties and responsibilities
hereunder.  The Employee shall comply with the Employer’s policies and
procedures and the direction and instruction of the Board and the Employee shall
not engage in any business activity which, in the reasonable judgment of the
Board, conflicts with the duties of the Employee hereunder, whether or not such
activity is pursued for gain, profit or other pecuniary advantage.

 


4.                                       COMPENSATION


 


(A)           SALARY.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYER SHALL PAY THE
EMPLOYEE BASE SALARY (THE “BASE SALARY”) AT THE RATE OF THREE HUNDRED FIFTY
THOUSAND DOLLARS ($350,000) PER ANNUM, PAYABLE IN EQUAL INSTALLMENTS TWICE
MONTHLY ON EMPLOYER’S REGULAR PAYROLL DATES, LESS APPLICABLE DEDUCTIONS AND
WITHHOLDINGS. WITHIN TEN (10) DAYS FROM THE EFFECTIVE DATE OF THIS AGREEMENT,
EMPLOYER SHALL PAY EMPLOYEE A ONE-TIME SIGNING BONUS IN THE SUM OF TWENTY
THOUSAND DOLLARS ($20,000), LESS APPLICABLE DEDUCTIONS AND WITHHOLDINGS.


 


(B)           PERFORMANCE BONUS.  IN ADDITION TO THE BASE SALARY, DURING THE
EMPLOYMENT PERIOD THE EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE A CASH BONUS (THE
“BONUS”) WITH RESPECT TO EACH CALENDAR YEAR AS OF THE LAST DAY OF WHICH THE
EMPLOYEE IS EMPLOYED BY THE EMPLOYER.  THE AMOUNT OF THE BONUS, IF ANY, PAYABLE
IN RESPECT OF ANY CALENDAR YEAR WILL BE DETERMINED AT THE SOLE DISCRETION OF
EMPLOYER BY THE BOARD OR COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION
COMMITTEE”).  THE BONUS, IF ANY, PAYABLE WITH RESPECT TO A CALENDAR YEAR SHALL
BE PAID WITHIN THIRTY (30) DAYS FOLLOWING THE RENDERING OF EMPLOYER’S AUDITED
FINANCIAL STATEMENTS FOR THE RELEVANT CALENDAR YEAR.

 

3

--------------------------------------------------------------------------------


 


(C)           BENEFITS AND PERQUISITES.  IN ADDITION TO THE BASE SALARY,
EMPLOYEE SHALL BE ENTITLED TO ALL OTHER BENEFITS OF EMPLOYMENT PROVIDED TO OTHER
EMPLOYEES OF EMPLOYER; PROVIDED, HOWEVER, THAT DURING THE TERM OF THIS AGREEMENT
EMPLOYEE SHALL BE ENTITLED TO THREE (3) WEEKS OF VACATION PER ANNUM.  ADDITIONAL
BENEFITS AND PERQUISITES WILL BE PROVIDED SUBJECT TO EMPLOYER’S POLICIES AND
PRACTICES IN EFFECT AND THEN IN PLACE AT THE CLOSING DATE, AND THE TERMS OF
APPLICABLE BENEFIT PLANS AND ARRANGEMENTS AS IN EFFECT FROM TIME TO TIME.


 


(D)           REIMBURSEMENTS.  THE EMPLOYER SHALL REIMBURSE THE EMPLOYEE FOR ALL
REASONABLE AND NECESSARY BUSINESS-RELATED EXPENSES INCURRED BY HIM IN THE COURSE
OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT WHICH ARE CONSISTENT WITH
EMPLOYER’S POLICIES AND PRACTICES IN EFFECT AND THEN IN PLACE AT THE CLOSING
DATE, INCLUDING TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO
THE EMPLOYER’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


 


(E)           DEDUCTIONS AND WITHHOLDING.  THE EMPLOYER SHALL DEDUCT FROM ANY
PAYMENTS TO BE MADE BY IT TO OR ON BEHALF OF THE EMPLOYEE UNDER THIS AGREEMENT
ANY AMOUNTS REQUIRED TO BE WITHHELD IN RESPECT OF ANY FEDERAL, STATE OR LOCAL
INCOME OR OTHER TAXES.


 


(F)            ANNUAL REVIEW OF BASE SALARY.  THE BOARD (OR THE COMPENSATION
COMMITTEE) SHALL UNDERTAKE A REVIEW OF THE BASE SALARY NOT LESS FREQUENTLY THAN
ANNUALLY DURING THE EMPLOYMENT PERIOD AND MAY INCREASE, BUT NOT DECREASE, THE
RATE OF BASE SALARY FROM THE RATE THEN IN EFFECT.


 


(G)           USE OF EMPLOYER AIRCRAFT.  IN ADDITION TO ALL BUSINESS RELATED
USES OF ANY AIRCRAFT OWNED OR LEASED BY EMPLOYER DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL BE ENTITLED TO USE OF SAID AIRCRAFT UP TO TWENTY (20) HOURS
DURING EACH CALENDAR YEAR HEREUNDER.


 


5.                                       TERMINATION OF EMPLOYMENT.


 

The Employee’s employment under this Agreement shall be terminated upon the
earliest to occur of the following events:

 


(A)           TERMINATION FOR CAUSE.  THE EMPLOYER MAY IN ITS SOLE DISCRETION
TERMINATE THIS AGREEMENT AND THE EMPLOYEE’S EMPLOYMENT HEREUNDER FOR CAUSE AT
ANY TIME AND WITH OR WITHOUT ADVANCE NOTICE TO THE EMPLOYEE.


 


(B)           TERMINATION WITHOUT CAUSE.  THE EMPLOYER MAY TERMINATE THIS
AGREEMENT AND THE EMPLOYEE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY TIME,
WITH OR WITHOUT NOTICE, FOR ANY REASON OR NO REASON (AND NO REASON NEED BE
GIVEN).


 


(C)           MUTUAL AGREEMENT.  THIS AGREEMENT AND THE EMPLOYEE’S EMPLOYMENT
HEREUNDER MAY BE TERMINATED BY THE MUTUAL WRITTEN AGREEMENT OF THE EMPLOYER AND
THE EMPLOYEE.


 


(D)           TERMINATION BY DEATH OR DISABILITY.  THIS AGREEMENT AND THE
EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL AUTOMATICALLY TERMINATE UPON THE
EMPLOYEE’S DEATH OR DISABILITY.

 

4

--------------------------------------------------------------------------------


 


(E)                                  RESIGNATION.  THE EMPLOYEE MAY TERMINATE
THIS AGREEMENT AND HIS EMPLOYMENT HEREUNDER UPON NINETY (90) DAYS ADVANCE
WRITTEN NOTICE TO THE EMPLOYER.


 


(F)                                    NONRENEWAL.  IN THE EVENT EITHER PARTY
DOES NOT ELECT TO RENEW THE TERM OF THIS AGREEMENT, THIS AGREEMENT AND THE
EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL AUTOMATICALLY TERMINATE AS OF THE
EXPIRATION OF THE CURRENT TERM IN EFFECT.


 


6.                                       COMPENSATION UPON TERMINATION


 


(A)                                  GENERAL.  IN THE EVENT OF THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT FOR ANY REASON, THE EMPLOYEE OR HIS ESTATE OR
BENEFICIARIES SHALL HAVE THE RIGHT TO RECEIVE THE FOLLOWING:


 


(I)                                     THE UNPAID PORTION OF THE BASE SALARY
AND PAID TIME OFF ACCRUED AND PAYABLE THROUGH THE TERMINATION DATE;


 


(II)                                  REIMBURSEMENT FOR ANY EXPENSES FOR WHICH
THE EMPLOYEE SHALL NOT HAVE BEEN PREVIOUSLY REIMBURSED, AS PROVIDED IN
SECTION 4(D); AND


 


(III)                               CONTINUATION OF HEALTH INSURANCE COVERAGE
RIGHTS, IF ANY, AS REQUIRED UNDER APPLICABLE LAW.


 


(B)                                 TERMINATION FOR CAUSE, RESIGNATION, MUTUAL
AGREEMENT OR NONRENEWAL.  IN THE EVENT OF THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT BY REASON OF (I) TERMINATION FOR CAUSE, (II) RESIGNATION,
(III) MUTUAL AGREEMENT OR (IV) NONRENEWAL, THE EMPLOYER SHALL HAVE NO CURRENT OR
FURTHER OBLIGATIONS (INCLUDING BASE SALARY) TO THE EMPLOYEE UNDER THIS AGREEMENT
OTHER THAN AS SET FORTH IN SECTION 6(A).


 


(C)                                  TERMINATION WITHOUT CAUSE OR BY DEATH OR
DISABILITY.  SUBJECT TO SECTION 6(D), IN THE EVENT OF THE EMPLOYEE’S TERMINATION
OF EMPLOYMENT HEREUNDER BY REASON OF (I) TERMINATION WITHOUT CAUSE OR (II) DEATH
OR DISABILITY, THE EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING (THE “SEVERANCE
BENEFITS”):


 


(I)                                     A LUMP SUM EQUAL TO ONE-HALF OF THE
ANNUAL BASE SALARY IN EFFECT UPON THE TERMINATION DATE, PAYABLE WITHIN FIFTEEN
(15) DAYS FOLLOWING THE TERMINATION DATE;


 


(II)                                  A PRO RATA AMOUNT OF A BONUS, IF ANY,
WHICH WOULD HAVE BEEN PAYABLE TO THE EMPLOYEE FOR THE CALENDAR YEAR IN WHICH THE
TERMINATION DATE OCCURS, DETERMINED AFTER THE END OF THE CALENDAR YEAR IN WHICH
SUCH TERMINATION DATE OCCURS AND EQUAL TO THE AMOUNT WHICH WOULD HAVE BEEN
PAYABLE TO THE EMPLOYEE IF HIS EMPLOYMENT HAD NOT BEEN TERMINATED DURING SUCH
CALENDAR YEAR MULTIPLIED BY THE FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF WHOLE MONTHS THE EMPLOYEE WAS EMPLOYED BY THE EMPLOYER DURING SUCH CALENDAR
YEAR AND THE DENOMINATOR OF WHICH IS 12.  ANY PRO RATA BONUS PAYABLE UNDER THIS
SECTION 6(C)(II) SHALL BE PAID IN A LUMP SUM AT THE TIME BONUSES FOR SUCH
CALENDAR YEAR ARE OTHERWISE PAYABLE TO SENIOR EXECUTIVES OF THE EMPLOYER; AND


 


(III)                               IN THE EVENT THAT THE EMPLOYEE ELECTS COBRA
BENEFITS, THE EMPLOYER SHALL PAY THE EMPLOYEE’S SHARE OF THE PREMIUM FOR SUCH
COBRA BENEFITS UNTIL THE EARLIER OF (I) ONE YEAR AFTER THE TERMINATION DATE; OR
(II) THE DATE THAT EMPLOYEE OBTAINS COMPARABLE HEALTH BENEFITS THROUGH NEW
EMPLOYMENT.

 

5

--------------------------------------------------------------------------------


 


(D)                                 GENERAL RELEASE.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY IN THIS AGREEMENT, THE FOREGOING SEVERANCE BENEFITS
UNDER SECTION 6(C) SHALL NOT APPLY AND THE EMPLOYER SHALL HAVE NO OBLIGATIONS TO
PAY OR PROVIDE ANY SEVERANCE BENEFITS (OTHER THAN UPON THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT BY REASON OF DEATH), UNLESS THE EMPLOYEE SIGNS,
DELIVERS AND DOES NOT RESCIND OR REVOKE A GENERAL RELEASE, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT A, OF ALL KNOWN AND UNKNOWN CLAIMS OF THE
EMPLOYEE (AND HIS AFFILIATES, SUCCESSORS, HEIRS AND ASSIGNS AND THE LIKE)
AGAINST EMPLOYER AND THE BOARD.


 


(E)                                  THE RIGHTS OF THE EMPLOYEE SET FORTH IN
THIS SECTION 6 ARE INTENDED TO BE THE EMPLOYEE’S EXCLUSIVE REMEDY FOR
TERMINATION AND, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, THE
EMPLOYEE WAIVES ALL OTHER REMEDIES.


 


7.                                       INSURANCE.


 

Employer may, for its own benefit, maintain “key man” life and disability
insurance policies covering the Employee.  The Employee will cooperate with
Employer and provide such information or other assistance as they may reasonably
request in connection with obtaining and maintaining such policies.

 


8.                                       EXCLUSIVE SERVICES.


 

During the term of this Agreement, the Employee will not accept or perform any
work, consulting, or other services for any other business entity or for
remuneration of any kind, without written approval by Employer’s Chief Executive
Officer.

 


9.                                       THE EMPLOYEE’S TERMINATION OBLIGATIONS.


 

The Employee hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment hereunder belongs to Employer and shall be promptly returned
to Employer upon termination of the Employee’s employment.  The term “personal
property” includes, without limitation, all office equipment, laptop computers,
cell phones, books, manuals, records, reports, notes, contracts, requests for
proposals, bids, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), and all other proprietary and
non-proprietary information relating to the business of Employer.  Following
termination of his employment hereunder, the Employee will not retain any
written or other tangible material containing any proprietary or non-proprietary
information of Employer.

 


10.                                 ACKNOWLEDGMENT OF PROTECTABLE INTERESTS.


 

The Employee acknowledges and agrees that his employment with Employer involves
building and maintaining business relationships and good will on behalf of the
Employer with customers, and other professional contractors, subcontractors,
employees and staff, and various providers and users of services related to
Employer’s business; that he is entrusted with

 

6

--------------------------------------------------------------------------------


 

proprietary, strategic and other confidential information which is of special
value to Employer; and that the foregoing matters are significant interests
which the Employer is entitled to protect.

 


11.                                 CONFIDENTIAL INFORMATION.


 


(A)                                  THE EMPLOYEE AGREES THAT ALL CONFIDENTIAL
INFORMATION THAT COMES OR HAS COME INTO HIS POSSESSION BY REASON OF HIS
EMPLOYMENT HEREUNDER IS THE PROPERTY OF THE EMPLOYER AND SHALL NOT BE USED
EXCEPT IN THE COURSE OF EMPLOYMENT BY EMPLOYER AND FOR EMPLOYER’S EXCLUSIVE
BENEFIT.  FURTHER, THE EMPLOYEE SHALL NOT, DURING HIS EMPLOYMENT OR THEREAFTER,
DISCLOSE OR ACKNOWLEDGE THE CONTENT OF ANY CONFIDENTIAL INFORMATION TO ANY
PERSON WHO IS NOT AN EMPLOYEE OF EMPLOYER AUTHORIZED TO POSSESS SUCH
CONFIDENTIAL INFORMATION.  UPON TERMINATION OF EMPLOYMENT, THE EMPLOYEE SHALL
DELIVER TO EMPLOYER ALL DOCUMENTS, WRITINGS, ELECTRONIC STORAGE DEVICES, AND
OTHER TANGIBLE THINGS CONTAINING ANY CONFIDENTIAL INFORMATION AND THE EMPLOYEE
SHALL NOT MAKE OR RETAIN COPIES, EXCERPTS, OR NOTES OF SUCH INFORMATION.


 


(B)                                 EMPLOYEE IS AWARE THAT EMPLOYER IS CONFIDENT
OF ITS ABILITY TO COMPETE ON THE BASIS OF ITS OWN PRODUCTS AND COMMITMENT TO
SERVICE, AND EMPLOYEE UNDERSTANDS THAT EMPLOYER DOES NOT DESIRE TO OBTAIN OR
MAKE USE OF ANY TRADE SECRETS OR CONFIDENTIAL INFORMATION (IF ANY) THAT EMPLOYEE
MAY HAVE ACQUIRED DURING ANY FORMER EMPLOYMENT WITH NI AMERICA CAPITAL
MANGEMENT, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“NACM”).  IT HAS BEEN
EXPLAINED TO EMPLOYEE THAT ANY INFORMATION NEEDED TO SUCCEED IN HIS POSITION IS
PUBLICLY AVAILABLE, READILY KNOWN THROUGHOUT THE INDUSTRY, OR CAN BE OTHERWISE
OBTAINED WITHOUT RECOURSE TO TRADE SECRET OR CONFIDENTIAL INFORMATION OBTAINED
THROUGH HIS PRIOR EMPLOYMENT WITH NACM, INCLUDING BY EMPLOYER’S PROVISION OF ITS
OWN TRADE SECRET AND CONFIDENTIAL INFORMATION FOR EMPLOYEE’S USE.  EMPLOYEE
AGREES THAT DURING HIS EMPLOYMENT WITH EMPLOYER, EMPLOYEE WILL NOT IMPROPERLY
DISCLOSE OR USE ANY TRADE SECRETS OR CONFIDENTIAL INFORMATION THAT EMPLOYEE MAY
HAVE ACQUIRED FROM PRIOR EMPLOYMENT WITH NACM.  IF AT ANY TIME EMPLOYEE BELIEVES
THAT HIS JOB DUTIES WOULD OTHERWISE TOUCH UPON TRADE SECRETS OR CONFIDENTIAL
INFORMATION OBTAINED DURING PRIOR EMPLOYMENT WITH NACM, EMPLOYEE WILL REFRAIN
FROM ANY USE OR DISCLOSURE OF SUCH INFORMATION AND LET EMPLOYER KNOW
IMMEDIATELY.


 


(C)                                  EMPLOYEE ACKNOWLEDGES THAT EMPLOYER HAS NOT
ASKED EMPLOYEE TO PROVIDE IT WITH ANY DOCUMENTS OR RECORDS OBTAINED FROM FORMER
EMPLOYMENT WITH NACM.  EMPLOYEE HAS NOT BROUGHT AND WILL NOT BRING WITH HIM TO
EMPLOYER, OR USE IN HIS EMPLOYMENT, ANY MATERIALS OR DOCUMENTS OF NACM THAT ARE
NOT GENERALLY AVAILABLE TO THE PUBLIC, UNLESS EMPLOYEE HAS OBTAINED EXPRESS
WRITTEN AUTHORIZATION FROM NACM FOR THEIR POSSESSION AND USE FOR EMPLOYER’S
BENEFIT.


 


(D)                                 EMPLOYEE ALSO UNDERSTANDS THAT, IN HIS
SERVICE TO EMPLOYER, EMPLOYEE IS NOT TO BREACH ANY OBLIGATION OF CONFIDENTIALITY
THAT EMPLOYEE MAY HAVE TO NACM.  EMPLOYEE REPRESENTS THAT HIS PERFORMANCE OF ALL
THE TERMS OF THIS AGREEMENT AND HIS PERFORMANCE AS AN EMPLOYEE OF EMPLOYER DOES
NOT AND WILL NOT BREACH ANY AGREEMENT BY EMPLOYEE TO PROTECT ANY TRADE SECRETS
AND CONFIDENTIAL INFORMATION EMPLOYEE MAY HAVE ACQUIRED FROM NACM PRIOR TO HIS
EMPLOYMENT WITH EMPLOYER.  EMPLOYEE HAS NOT ENTERED INTO, AND EMPLOYEE AGREES
THAT EMPLOYEE WILL NOT ENTER INTO, ANY AGREEMENT, EITHER WRITTEN OR ORAL, WHICH
IS IN CONFLICT WITH THIS AGREEMENT.  EMPLOYEE HAS PROVIDED EMPLOYER WITH A COPY
OF ANY AND ALL AGREEMENTS WITH FORMER EMPLOYERS CONCERNING THE CONFIDENTIALITY
OF PROPRIETARY INFORMATION, ASSIGNMENT OF INVENTIONS, OR ANY OTHER RELATED
SUBJECT MATTER WHICH MAY AFFECT HIS DUTIES AS AN EMPLOYEE.

 

7

--------------------------------------------------------------------------------



 


12.                                 NONSOLICITATION/NONDISPARAGEMENT.


 

In the event of the termination of this Agreement for any reason, the Employee
shall not, for a period of two (2) years thereafter, directly or indirectly:

 


(A)                                  SOLICIT, INDUCE OR ENCOURAGE ANY EMPLOYEE
OF EMPLOYER TO TERMINATE HIS OR HER EMPLOYMENT WITH EMPLOYER;


 


(B)                                 MAKE ANY DISPARAGING PUBLIC STATEMENT
CONCERNING EMPLOYER; OR


 


(C)                                  USE EMPLOYER’S CONFIDENTIAL INFORMATION TO
INDUCE, ATTEMPT TO INDUCE OR KNOWINGLY ENCOURAGE ANY CUSTOMER (AS DEFINED BELOW)
OF EMPLOYER TO DIVERT ANY BUSINESS OR INCOME FROM EMPLOYER, OR TO STOP OR ALTER
THE MANNER IN WHICH THEY ARE THEN DOING BUSINESS WITH EMPLOYER.  THE TERM
“CUSTOMER” WITH RESPECT TO EMPLOYER SHALL MEAN ANY INDIVIDUAL OR BUSINESS FIRM
THAT IS, OR WITHIN THE PRIOR TWENTY-FOUR (24) MONTHS WAS, A CUSTOMER OR CLIENT
OF EMPLOYER, OR WHOSE BUSINESS WAS ACTIVELY SOLICITED BY EMPLOYER AT ANY TIME,
REGARDLESS OF WHETHER SUCH CUSTOMER WAS GENERATED, IN WHOLE OR IN PART, BY THE
EMPLOYEE’S EFFORTS.


 


13.                                 DAMAGES FOR IMPROPER TERMINATION WITH CAUSE.


 

In the event that the Employer terminates this Agreement and the Employee’s
employment hereunder for “Cause,” but it subsequently is determined by an
arbitrator or a court of competent jurisdiction, as the case may be, that the
Employer did not have Cause for the termination, then for purposes of this
Agreement, the Employer’s decision to terminate shall be deemed to have been a
termination without Cause, and the Employer shall be obligated to pay the
Severance Benefits specified under Section 6(c), and only that amount.

 


14.                                 ARBITRATION.


 

Any controversy or dispute arising out of, based upon, or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or
arising out of, based upon, or relating in any way to the Employee’s employment
or association with Employer, or termination of the same, including, without
limiting the generality of the foregoing, any questions regarding whether a
particular dispute is arbitrable, and any alleged violation of statute, common
law or public policy, including, but not limited to, any state or federal
statutory claims, shall be submitted to final and binding arbitration in Orange
County, California, in accordance with the JAMS Employment Arbitration Rules and
Procedures, before a single neutral arbitrator selected from the JAMS panel, or
if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association, in accordance with its
National Rules for the Resolution of Employment Disputes (the arbitrator
selected hereunder, the “Arbitrator”).  Provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, pursuant to California Code of Civil
Procedure section 1281.8, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator.  Final resolution of any dispute through

 

8

--------------------------------------------------------------------------------


 

arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.  The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or the provision of services under this
Agreement.  The Employer will pay the arbitrator’s fees and arbitration expenses
and any other costs associated with the arbitration or arbitration hearing that
are unique to arbitration.  Subject to the provisions of Section 25, the parties
shall each pay their own deposition, witness, expert and attorneys’ fees and
other expenses as and to the same extent as if the matter were being heard in
court.

 


15.                                 REPRESENTATIONS/WARRANTIES.


 

The Employee represents and warrants that he is under no contractual or other
obligation that would prevent him from accepting the Employer’s offer of
employment as set forth herein.

 


16.                                 ENTIRE AGREEMENT.


 

This Agreement is intended by the parties to be the final expression of their
agreement with respect to the employment of the Employee by Employer and may not
be contradicted by evidence of any prior or contemporaneous agreement
(including, without limitation any term sheet or similar agreement entered into
between Employer and the Employee).  The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

 


17.                                 NO REPRESENTATIONS.


 

No person or entity has made or has the authority to make any representations or
promises on behalf of any of the parties which are inconsistent with the
representations or promises contained in this Agreement, and this Agreement has
not been executed in reliance on any representations or promises not set forth
herein.  Specifically, no promises, warranties or representations have been made
by anyone on any topic or subject matter related to the Employee’s relationship
with the Employer or any of their executives or employees, including but not
limited to any promises, warranties or representations regarding future
employment, compensation, benefits, any entitlement to equity interests in
Employer or regarding the termination of the Employee’s employment.  In this
regard, the Employee agrees that no promises, warranties or representations
shall be deemed to be made in the future unless they are set forth in writing
and signed by an authorized representative of the Employer.

 


18.                                 AMENDMENTS.


 

This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.

 

9

--------------------------------------------------------------------------------


 


19.                                 SEVERABILITY AND NON-WAIVER/SURVIVAL.

 

Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 19, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering such provision or any other
provision of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by the Employer shall be
implied by the Employer’s forbearance or failure to take action.  The expiration
or termination of the Employment Period and this Agreement shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration or termination.

 


20.                                 SUCCESSOR/ASSIGNS.


 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, representatives, executors, administrators, successors,
and assigns, provided, however, that the Employee may not assign any or all of
his rights or duties hereunder except following the prior written consent of the
Employer.  The Employee shall be entitled, to the extent permitted under
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit hereunder following the Employee’s death by giving
written notice thereof.  In the event of the Employee’s death or a judicial
determination of his incompetence, references in this Agreement to the Employee
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 


21.                                 VOLUNTARY AND KNOWLEDGEABLE ACT.


 

The Employee represents and warrants that the Employee has read and understands
each and every provision of this Agreement and has freely and voluntarily
entered into this Agreement.

 


22.                                 CHOICE OF LAW.


 

This Agreement shall be governed as to its validity and effect by the laws of
the state of California without regard to principles of conflict of laws.

 


23.                                 COUNTERPARTS.


 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but both of which together shall constitute one and the same
instrument.

 

10

--------------------------------------------------------------------------------


 


24.                                 NOTICES.


 

All notices and other communications necessary or contemplated under this
Agreement shall be in writing and shall be delivered in the manner specified
herein or, in the absence of such specification, shall be deemed delivered when
delivered in person or sent by first-class mail (certified or registered mail,
return receipt requested, postage prepaid), facsimile or overnight air courier
guaranteeing next day delivery, addressed as follows:

 


(A)                                  IF TO THE EMPLOYEE, TO HIM AT HIS MOST
RECENT ADDRESS IN EMPLOYER’S RECORDS,


 


(B)                                 IF TO THE EMPLOYER,
TO:                                                                         
JOHN M. PERISICH


PRIMORIS SERVICES CORPORATION


26000 COMMERCENTRE DR.


LAKE FOREST, CA  92630


FACSIMILE: (949) 595-5544


 

with a copy
to:                                                                                                                
Rutan & Tucker
611 Anton Boulevard, Fourteenth Floor
Costa Mesa, California 92626-1931
Facsimile: (714) 546-9035
Attention:  George J. Wall, Esq.

 

or to such other address as the recipient party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith.

 


25.                                 ATTORNEYS’ FEES.


 

In the event that any dispute between the parties should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing any
right of the prevailing party, including without limitation, reasonable
attorneys’ fees and expenses, all of which shall be deemed to have accrued upon
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.  Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of attorneys’ fees and
costs incurred in enforcing such judgment and an award of prejudgment interest
from the date of the breach at the maximum rate of interest allowed by law.  For
the purposes of this Section 25: (a) attorneys’ fees shall include, without
limitation, fees incurred in the following:  (i) postjudgment motions;
(ii) contempt proceedings; (iii) garnishment, levy, and debtor and third party
examinations; (iv) discovery and (v) bankruptcy litigation and (b) “prevailing
party” shall mean the party who is determined in the proceeding to have
prevailed or who prevails by dismissal, default or otherwise.

 


26.                                 DESCRIPTIVE HEADINGS; NOUNS AND PRONOUNS.


 

Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.  Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice-versa.

 


27.                                 NON-QUALIFIED DEFERRED COMPENSATION.


 

The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and Department of Treasury regulations and
other interpretive guidance issued

 

11

--------------------------------------------------------------------------------


 

thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Employer determines that any
amounts payable hereunder will be immediately taxable to the Employee under
Section 409A of the Code and related Department of Treasury guidance, the
Employer may (a) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Employer determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement and/or
(b) take such other actions as the Employer determines necessary or appropriate
to comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance, including such Department of Treasury guidance
and other interpretive materials as may be issued after the date hereof.

 


28.                                 WAIVER OF JURY TRIAL.


 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

Primoris Services Corporation

 

 

 

 

 

 

 

By:

/s/ Brian Pratt

 

 

 

 

Name:

Brian Pratt

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

Peter J. Moerbeek

 

 

 

 

 

/s/ Peter J. Moerbeek

, individually

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Form of Release]

 

1.             [Severance Benefits]

 

2.             Release of Claims.  Except as explicitly provided below, you
agree that the foregoing consideration represents settlement in full of all
outstanding obligations owed to you by the Company, and its respective officers,
directors, partners, members, agents and employees, including, without
limitation, any and all obligations under the Employment Agreement, and is
satisfactory consideration for the waiver and release of all claims set forth
herein.  On behalf of yourself, and your respective heirs, family members,
executors and assigns, you hereby fully and forever release the Company and its
past, present and future officers, agents, directors, employees, investors,
stockholders, partners, members, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations and assigns (the
“Releasees”), from, and agree not to sue concerning, or in any manner to
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
you may possess against any of the Releasees arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Release including, without limitation:

 

(a)           any and all claims relating to or arising from your employment
relationship with the Company and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, your right to
purchase, or actual purchase of shares of stock or other securities of the
Company or any of its affiliates or subsidiaries, including, without limitation,
any claims for fraud, misrepresentation, breach of fiduciary duty, breach of
duty under applicable state corporate law, and securities fraud under any state
or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied, including, without
limitation, any and all claims arising under or in connection with the
Employment Agreement; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

 

(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in Employment
Act of 1967; the Americans with Disabilities Act of 1990; the Fair Labor
Standards Act; the Employee Retirement Income

 

14

--------------------------------------------------------------------------------


 

Security Act of 1974; The Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the California Fair Employment and Housing Act;
the California Family Rights Act; and the California Labor Code, including, but
not limited to Section 201, et seq,. Section 970, et seq., Sections 1400-1408;
and all amendments to each such Act as well as the regulations issued
thereunder;

 

(e)           any and all claims for violation of the federal, or any state,
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(g)           any and all claims for attorneys’ fees and costs;

 

provided, however, that the parties hereto agree and acknowledge that you have
not, by virtue of this Release or otherwise, waived any claim, duty, obligation
or cause of action relating to any of the following:

 

(i)            any matter that arises after the Effective Date of this Release;

 

(ii)           vested benefits under any employee benefit plan within the
meaning of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended;

 

(iii)          any claim relating to indemnification in accordance with
applicable laws or the Company’s certificate of incorporation or by-laws or any
applicable insurance policy, with respect to any liability as a director,
officer or employee of the Company (including as a trustee, director or officer
of any employee benefit plan);

 

(iv)          any right to obtain contribution as permitted by law in the event
of entry of judgment against you as a result of any act or failure to act for
which the Company and you are held jointly liable; and

 

(v)           any of your rights as a Limited Partner of Partnership under the
Partnership Agreement.

 

You agree that the release set forth in this Paragraph shall be and remain in
effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Release.  In the event that any of the parties brings an action to enforce or
effect their rights under this Release, the prevailing party shall be entitled
to recover their reasonable attorneys’ fees and expenses incurred in connection
with such an action.

 

3.             Acknowledgment of Waiver of Claims under ADEA. You acknowledge
that you are waiving and releasing any rights you may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary.  You and the Company agree that this Release
does not apply to any rights or claims that may arise under ADEA after the
Effective Date of this Release.  You acknowledge that the consideration given

 

15

--------------------------------------------------------------------------------


 

for this Release is in addition to anything of value to which you were already
entitled.  You further acknowledge that you have been advised by this writing
that:

 

(a)           you should consult with an attorney prior to executing this
Release;

 

(b)           you have up to [        ] days within which to consider this
Release;

 

(c)           you have seven days following your execution of this Release to
revoke this Release; and this Release shall not be effective until the eighth
day after you execute and do not revoke this Release; nothing in this Release
prevents or precludes you from challenging or seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs from doing so, unless specifically
authorized by federal law.

 

Any revocation must be in writing and delivered to the Company as follows:
[                                                            ] by close of
business on or before the seventh day from the date that you sign this Release.

 

4.             Civil Code Section 1542/Unknown Claims.  You represent that you
are not aware of any claims against the Company other than the claims that are
released by this Release.  You acknowledge that you have had the opportunity to
be advised by legal counsel and are familiar with the provisions of California
Civil Code 1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Being aware of said code section, you agree to expressly waive any rights you
may have thereunder, as well as under any statute or common law principles of
similar effect.

 

5.             No Pending or Future Lawsuits.  You represent that you have no
lawsuits, claims, or actions pending in your name, or on behalf of any other
person or entity, against the Company or any of the Releasees.  You also
represent that you do not intend to bring any claims on your own behalf or on
behalf of any other person or entity against the Company or any of the
Releasees.

 

6.             Confidentiality of Release. You agree to keep the terms of this
Release in the strictest confidence and, except as required by law, not reveal
the terms of this Release to any persons except your immediate family, your
attorney, and your financial advisors (and to them only provided that they also
agree to keep the information completely confidential), and the court in any
proceedings to enforce the terms of this Release.

 

7.             Non-Disparagement. You agree not to make any public oral or
written statement, or take any other public action, that disparages or
criticizes the Company’s management, employees, products or services, in any
case that damages the Company’s reputation or impairs its normal operations.

 

16

--------------------------------------------------------------------------------


 

8.             Entire Agreement. The terms of which are specifically
incorporated herein, this Release constitutes the entire agreement between you
and the Company concerning your employment with and separation from the Company
and all the events leading thereto and associated therewith, and supercedes and
replaces any and all prior agreements and understandings, both written and oral,
concerning your relationship with the Company.

 

9.             Successors and Assigns. This Release shall be binding upon each
of the parties and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of each party
and to their heirs, administrators, representatives, executors, successors, and
assigns.

 

10.           No Admission of Liability. You understand and acknowledge that
this Release constitutes a compromise and settlement of any and all potential
disputed claims.  No action taken by the Company hereto, either previously or in
connection with this Release, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to you or to any third party.

 

11.           Authority. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Release.  Similarly, you represent and warrant that you have the capacity to act
on your own behalf and on behalf of all who might claim through you to bind them
to the terms and conditions of this Release.  The Company and you each warrant
and represent that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

 

12.           Effective Date.  This Release is effective after it has been
signed by both parties and after seven days have passed since you have signed
this Release (such date, the “Effective Date”).

 

13.           Voluntary Execution of Release.  This Release is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of releasing all claims except claims
specifically excluded under Paragraph 4 hereof.  The parties acknowledge that:

 

(a)           They have read this Release;

 

(b)           They have been represented in the preparation, negotiation, and
execution of this Release by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c)           They understand the terms and consequences of this Release and of
the releases it contains; and

 

17

--------------------------------------------------------------------------------


 

(d)           They are fully aware of the legal and binding effect of this
Release.  The laws of the State of California govern this Release, regardless of
the laws that might otherwise govern under applicable principles of conflict of
law thereof.  In the event that any portion of this Release or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Release will continue in
full force and effect and the application of such portion to other persons or
circumstances will be interpreted so as reasonable to effect the intent of the
parties hereto.  This Release may not be modified, amended, altered or
supplemented except by the execution and delivery of a written agreement
executed by you and an authorized representative of the Company or by a court of
competent jurisdiction.

 

18

--------------------------------------------------------------------------------